     Case 3:19-cv-00304-MMD-CLB Document 18 Filed 06/22/20 Page 1 of 3


1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6     BRICK SHALAKO HOUSTON,                               Case No. 3:19-cv-00304-MMD-CLB

7                                       Plaintiff,                         ORDER
             v.
8

9     OFFENDERS MANAGEMENT DIVISION,
      et al.,
10
                                   Defendants.
11

12   I.     DISCUSSION

13          On January 17, 2020, this Court issued a screening order acknowledging that

14   Plaintiff Brick Shalako Houston had been released from prison. 1 (ECF No. 12 at 1.) The

15   Court denied Plaintiff’s application to proceed in forma pauperis by an inmate as moot and

16   directed Plaintiff to either: (1) file a fully complete application to proceed in forma pauperis

17   for non-prisoners; or (2) pay the full filing fee of $400, within 30 days from the date of that

18   order. (Id. at 11.) The Court further warned that, “if Plaintiff fails to timely file an application

19   to proceed in forma pauperis for non-prisoners, the Court will dismiss this case with

20   prejudice. If Plaintiff timely files an application to proceed in forma pauperis for non-

21   prisoners, the Court will issue a subsequent order which stays the case and refers this

22   case to the Inmate Early Mediation Program.” (Id. at 12.) After no response from Plaintiff,

23   the Court dismissed this case with prejudice on February 24, 2020, and the Clerk of the

24   Court entered judgment accordingly. (ECF Nos. 14, 15.)

25          On June 18, 2020, Plaintiff filed an “objection” to the dismissal. (ECF No. 16.)

26   Plaintiff argues that the Court cannot dismiss his case with prejudice because he had

27
            1OnJune 18, 2020, Plaintiff filed a notice of change of address indicating that he is
28
     now back in custody at the Clark County Detention Center. (ECF No. 17.)
     Case 3:19-cv-00304-MMD-CLB Document 18 Filed 06/22/20 Page 2 of 3


1    stated colorable claims in his complaint, his two-year statute of limitations period has not

2    run, and he should be able to proceed with the case. (Id. at 2.)

3           The Court interprets the objection as a motion for reconsideration under Rule 60(b).

4    Upon motion by a party within twenty-eight days of the entry of judgment, the Court may

5    alter or amend its findings under Federal Rule of Civil Procedure 59(e). Fed. R. Civ. P.

6    59(e). A party can also seek reconsideration under Federal Rule of Civil Procedure 60(b).

7    Fed. R. Civ. P. 60(b). “Reconsideration is appropriate if the district court (1) is presented

8    with newly discovered evidence, (2) committed clear error or the initial decision was

9    manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.

10   1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A motion for

11   reconsideration “may not be used to raise arguments or present evidence for the first time

12   when they could reasonably have been raised earlier in the litigation.” Carroll v. Nakatani,

13   342 F.3d 934, 945 (9th Cir. 2003). District courts have discretion regarding whether to

14   grant a motion to amend under Rule 59(e) or 60(b). Wood v. Ryan, 759 F.3d 1117, 1121

15   (9th Cir. 2014).

16          The Court denies the motion for reconsideration. Plaintiff has not presented the

17   Court with any newly discovered evidence or an intervening change of law. Moreover, the

18   Court did not commit clear error when it dismissed Plaintiff’s complaint with prejudice after

19   Plaintiff failed to respond to the Court’s order. See Link v. Wabash R. Co., 370 U.S. 626,

20   630, 633 (1962) (holding that a district court “may dismiss a complaint [under Fed. R. Civ.

21   P. 41(b)] for failure to prosecute even without affording notice of its intention to do so or

22   providing an adversary hearing before acting”); Fed. R. Civ. P. 41(b) (stating that “[i]f the

23   plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may

24   move to dismiss the action or any claim against it. Unless the dismissal order states

25   otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

26   except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19-

27   -operates as an adjudication on the merits”).

28   ///

                                                   2
     Case 3:19-cv-00304-MMD-CLB Document 18 Filed 06/22/20 Page 3 of 3


1    II.   CONCLUSION

2          For the foregoing reasons, it is ordered that the Court interprets the “objection”

3    (ECF No. 16) as a motion for reconsideration.

4          It is further ordered that the motion for reconsideration (ECF No. 16) is denied.

5          DATED THIS 22nd day of June 2020.

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
